MEMORANDUM *
This is an interlocutory appeal from the district court’s denial of a modification of the existing injunction to limit the ability of the plaintiff to settle this case. This case has a long history. See Bernhardt v. Los Angeles County, 101 Fed. Appx. 244 (9th Cir.2004); Bernhardt v. Los Angeles County, 339 F.3d 920 (9th Cir.2003); Bernhardt v. County of Los Angeles, 279 F.3d 862 (9th Cir.2002). Our intervening decision in Pony v. County of Los Angeles, 433 F.3d 1138 (9th Cir.2006), does not support a different result from the one we reached the last time the case was here. The district court did not abuse its discretion in denying further injunctive relief.
The plaintiffs claim for prospective relief with regard to settlement of the underlying action remains moot after dismissal of that case. See Bernhardt, 279 F.3d at 871. The case should now proceed to trial.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.